Case
Case1:18-cv-03548-JRS-TAB
     1:18-cv-03548-JRS-TAB Document
                           Document25-1
                                    27 Filed
                                        (Court05/31/19
                                               only) Filed
                                                       Page05/23/19
                                                             1 of 1 PageID
                                                                      Page #:
                                                                           1 of
                                                                              781
                                PageID #: 74
                                                                   FILED
                                                            2:55 pm, May 31, 2019
                                                             U.S. DISTRICT COURT
                                                          SOUTHERN DISTRICT OF INDIANA
                                                               Laura A. Briggs, Clerk
